Citation Nr: 1634423	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  12-11 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine with herniated disc.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the cervical spine with herniated disc and muscle spasms.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to October 1982, from February 1991 to June 1991, and from July 2009 to July 2010, to include service in Southwest Asia during the Persian Gulf War.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for the cervical spine and the lumbar spine, and denied service connection for tinnitus and left ear hearing loss.  

The RO issued another rating decision in May 2012, which increased the disability rating for the lumbar spine to 10 percent, retroactively effective from the effective date of service connection.  The Veteran continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In his June 2012 Substantive Appeal (on VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In a subsequent September 2015 Report of Contact, the Veteran stated that he wished to withdraw his request for a hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the delay but a remand is necessary before the claims can be decided on the merits.

Regarding the spine claims, the Veteran was last afforded a VA examination to determine the current severity of these service-connected disabilities in February 2013.  Since that examination, the United States Court of Appeals for Veterans Claims (Court) provided a precedential finding that the final sentence of 38 C.F.R. 
§ 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  The recent VA examination dated in February 2013 and the examinations dated prior to this date do not adequately address this recent case law.  In the July 2016 Informal Hearing Presentation (IHP), the Veteran's representative also reported that the Veteran's lumbar spine and cervical spine had worsened since the February 2013 VA examination.  Accordingly, recent VA examinations with retrospective and current medical opinions are needed before these claims can be addressed on the merits.  Id.; see also Olsen, 3 Vet. App. at 482 (1992), citing Proscelle, 2 Vet. App. at 632.

Regarding left ear hearing loss claim, a remand is required in order to afford the Veteran a VA addendum medical opinion regarding his currently diagnosed left ear hearing loss.  The Veteran was diagnosed with left ear hearing loss at the September 2010 VA audiology examination.  The Board also notes that an entrance examination into the Veteran's first period of active service from June 1982 to October 1982 is not of record, as the Veteran's service treatment records (STRs) for this period have been found to be unavailable.  The August 1990 entrance examination into the Veteran's second period of active military service documents left ear hearing loss.  STRs for the Veteran's second and third periods of active military service document left ear hearing loss.  The two VA medical opinions of record dated in November 2010 and December 2010 address service connection for the left ear hearing loss on a direct basis (38 C.F.R. § 3.303) and do not address whether the Veteran's pre-existing left ear hearing loss underwent an increase in severity (i.e., a permanent worsening of the underlying disorder as distinguished from a temporary or intermittent flare-up) in service, and if so, whether the increase in severity of the pre-existing left ear hearing loss is clearly and unmistakably due to the natural progress of the disorder.  The Board finds that an addendum VA medical opinion is necessary before the claim can be adjudicated on its merits.

Regarding the tinnitus claim, the Veteran was found to have tinnitus at the VA audiological examination in September 2010.  In addendum medical opinions dated in November 2010 and December 2010, the September 2010 VA examiner determined that he could not provide a medical nexus opinion without resorting to mere speculation.  As part of his rationale, the examiner incorrectly stated that the Veteran did not report ringing in his ears on his June 2010 Post-Deployment examination during his third period of service.  The examiner also did not consider the Veteran's lay statements or the Veteran's presumed in-service noise exposure from his Military Occupational Specialty (MOS) of Motor Operator and his Persian Gulf War service.  Thus, the Board finds that an additional VA medical opinion is necessary before a decision on the merits may be reached.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran is hereby notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected degenerative disc disease of the thoracolumbar spine with herniated disc.  The claims file and a copy of this remand must be provided to the examiner for review.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

The examination report must include ranges of motion of the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

For all of the aforementioned medical opinions, the VA examiner must also provide retrospective medical opinions as to the current severity of the service-connected degenerative disc disease of the thoracolumbar spine with herniated disc from July 2010 to the present.
If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected degenerative disc disease of the cervical spine with herniated disc and muscle spasms.  The claims file and a copy of this remand must be provided to the examiner for review.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

The examination report must include ranges of motion of the cervical spine in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the cervical spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

For all of the aforementioned medical opinions, the VA examiner must also provide retrospective medical opinions as to the current severity of the service-connected degenerative disc disease of the cervical spine with herniated disc and muscle spasms from July 2010 to the present.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Forward the entire claims file to the examiner who provided the December 2010 VA audiological medical opinion on the left ear hearing loss.  If the prior VA examiner is not available, forward the entire claims file to another appropriate medical professional for a response to the following questions.  If deemed necessary by the examiner, afford the Veteran for an appropriate VA audiology examination to determine the etiology of his currently diagnosed left ear hearing loss.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

The examiner is asked to provide the following medical opinions:

a) Is it at least as likely as not (50 percent probability or more) that the Veteran's current left ear hearing loss was incurred in or caused by his first period of active duty from June 1982 to October 1982?  

The examiner is asked to consider the following:  the unavailability of the STRs for this period of service; the Veteran's lay statements regarding in-service noise exposure; and, the Veteran's presumed exposure to hazardous noise during his military service.  

b) Is it at least as likely as not (50 percent probability or more) that the Veteran's pre-existing left ear hearing loss underwent an increase in severity (i.e., a permanent worsening of the underlying disorder as distinguished from a temporary or intermittent flare-up) during his second period of service from February 1991 to June 1991?  
i. If YES, is the increase in severity of the pre-existing left ear hearing loss clearly and unmistakably due to the natural progress of the disorder?  

The examiner is asked to consider the following:  the May 17, 1991, and May 20, 1991, in-service audiograms; the Veteran's lay statements regarding in-service noise exposure; and, the Veteran's presumed exposure to hazardous noise during his military service.  

c) Is it at least as likely as not (50 percent probability or more) that the Veteran's pre-existing left ear hearing loss underwent an increase in severity (i.e., a permanent worsening of the underlying disorder as distinguished from a temporary or intermittent flare-up) during his third period of service from July 2009 to July 2010?  
i. If YES, is the increase in severity of the pre-existing left ear hearing loss clearly and unmistakably due to the natural progress of the disorder?  

The examiner is asked to consider the following:  the Veteran's Southwest Asia service during the Persian Gulf War and during this third period of active duty; the June 2010 post-deployment examination where the Veteran reported hearing loss; the Veteran's lay statements regarding in-service noise exposure; and, the Veteran's presumed exposure to hazardous noise during his military service.  

A fully articulated rationale for each opinion expressed must be set forth in the medical report.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  Forward the entire claims file to the examiner who provided the December 2010 VA audiological medical opinion on the tinnitus.  If the prior VA examiner is not available, forward the entire claims file to another appropriate medical professional for a response to the following questions.  If deemed necessary by the examiner, afford the Veteran for an appropriate VA audiology examination to determine the etiology of his currently diagnosed tinnitus.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

The examiner is asked to address whether it is at least as likely as not (50 percent probability or more) that the Veteran's current tinnitus was incurred in or caused by one or all of his active duty periods from June 1982 to October 1982, from February 1991 to June 1991, and from July 2009 to July 2010.  The examiner is asked to consider the following:  the Veteran's Southwest Asia service during the Persian Gulf War and during his third period of active duty; the June 2010 post-deployment examination where the Veteran reported ringing in his ears; the Veteran's lay statements regarding in-service noise exposure; and, the Veteran's presumed exposure to hazardous noise during his military service. 

A fully articulated rationale for each opinion expressed must be set forth in the medical report.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




